A single justice of this court denied the plaintiff relief from an order of the Appellate Division of the District Court, Southern District, denying her motion to transfer her case to the Appellate Division, Northern District. G. L. c. 211, § 3 (1994 ed.). The defendant asserts that this matter is not within S.J.C. Rule 2:21, 421 Mass. 1303 (1995), because the plaintiff is not seeking interlocutory relief from a ruling of a trial court. We agree with the defendant that rule 2:21 is inapplicable. Although the appeal is not within rule 2:21, we have considered this appeal and conclude that it is without merit. The plaintiff brought her complaint in the Brookline District Court in Norfolk County. That court is in the Appellate Division, Southern *1014District. G. L. c. 231, § 108 (1994 ed.). There was no error of law or abuse of discretion in denying the request for transfer.
Despina Kyriakidis for the defendant.
Maria Rosenthal, pro se.

Judgment affirmed.